PEE CUEIAM.
Claimant appeals from a circuit court order denying him permanent total disability in a workmen’s compensation claim. The sole issue is whether or not a substantial back and leg injury which claimant incurred in February of 1969 has made him permanently and totally disabled.
Briefly stated, the facts are that following this injury for which he received a substantial award, a total of 143 degrees, he returned to work and worked regularly albeit with some discomfort for a period of eight months at the job he had held prior to his injury. He then suffered a form of heart attack and has not worked since. The issue of whether or not the heart attack was a compensable injury and whether it, coupled with the prior injury, made the claimant permanently and totally disabled is not before us.
Suffice it to say we have reviewed the record and we are satisfied that but for the heart attack the claimant would not be permanently and totally disabled if, in fact, he is now in such a condition. This being the situation, it follows that the circuit court correctly denied his claim that he was permanently and totally disabled as the result of the back and leg injury.
Affirmed.